Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
 	Claims 1-6 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 05/24/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Takeda (2021/0099216) para [0054][0055] discloses a beam failure instance indicator that is transmitted and/or received between the physical layer (L1, PHY layer) and a higher layer (the MAC layer and/or the RRC layer) in the user terminal based on an assessment result of one or more BF detection resources' radio link quality. Para [0065] a timer for beam failure instances also be referred to as “beam failure instance timer” be used with or instead of the beam failure instance counter. If the beam failure instance timer is not active when a beam failure instance indicator indicates the occurrence of a beam failure, is received, the MAC layer of the user terminal starts the timer. Para [0082] the specific timer for controlling discontinuous reception.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the duration of the second indication periodicity is always greater than the duration of the first indication periodicity” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 4 mutatis mutandis. Accordingly, claims 2-3 and 5-6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471